Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Election/Restrictions
Applicant’s election without traverse of Invention I (identified by the Applicant as encompassing claims 1-11 and 18-20) in the reply filed on 30 November 2022 is acknowledged.

Claims 12-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 30 November 2022.

Applicant's election with traverse of Species 10 (identified by the Applicant as encompassing claims 1-10 and 18-20 of elected Invention I) in the reply filed on 30 November 2022 is acknowledged.  
The traversal is on the ground(s) that “claims 11 and 14 both includes the pixel driving circuit of claim 1, and is in the same technical field as claims 1-10, 12-13, and 15-20, and the search and examination would not place serious burden on the Examiner” (page 6 of the reply filed on 30 November 2022).  Respectfully, this is not found persuasive.

This application contains claims directed to the following patentably distinct species: 
Species 1, drawn to pixel driving circuit of Fig. 2; 
Species 2, drawn to pixel driving circuit of Fig. 4; 
Species 3, drawn to pixel driving circuit of Fig. 6, wherein the light-adjusting circuit is an N-channel junction field effect transistor; 
Species 4, drawn to pixel driving circuit of Fig. 6, wherein the light-adjusting circuit is a P-channel junction field effect transistor;
Species 5, drawn to pixel driving circuit of Fig. 7, wherein the light-adjusting circuit is an N-channel junction field effect transistor; 
Species 6, drawn to pixel driving circuit of Fig. 7, wherein the light-adjusting circuit is a P-channel junction field effect transistor;
Species 7, drawn to pixel driving circuit of Fig. 8; 
Species 8, drawn to pixel driving circuit of Fig. 9; 
Species 9, drawn to pixel driving circuit of Fig. 10; and
Species 10, drawn to pixel driving circuit of Fig. 12.
 
The species are independent or distinct, from each other, because as disclosed the different species have mutually exclusive characteristics (e.g., mutually exclusive structures [such as different arrangements and types of transistors] and/or operations [for those different arrangements and types of transistors]) for each identified species. In addition, the species are not obvious variants of each other based on the current record.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: The species, within each Species Group, require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries for the mutually exclusive structures [such as different arrangements and types of transistors] and/or operations [for those different arrangements and types of transistors]).
The requirement is still deemed proper and is therefore made FINAL.

Claim 11 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 30 November 2022.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
 (f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are:
“pixel driving circuit” in claims 1 and 18,
 “a driving circuit” in claims 1 and 18,
“a light-emitting element” in claims 1 and 18, 
“a light-adjusting circuit” in claim 1,
“a light-emitting control circuit” in claim 4,
“a power voltage writing circuit” in claim 7, and
“a first reset circuit” in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 10 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

The term “normal” in claim 6 is a relative term which renders the claim indefinite.  The term “normal” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
	The term “normal” is purely subjective.

Claim 10 recites the limitation “the output terminal.”  There is insufficient antecedent basis for this limitation in the claim.
It would be unclear to one having ordinary skill in the art whether the above limitation is intended to refer to the earlier recited, “an output terminal” (claim 9, line 2) and/or “an output terminal” (claim 9, line 3).

Claim 19 recites the limitation “the light-adjusting signal line.”  There is insufficient antecedent basis for this limitation in the claim.
The claim contains no earlier recitation or limitation of a “light-adjusting signal line.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 8, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yue et al (US 2020/0211464 A1).

Regarding claim 1, Yue discloses a pixel driving circuit, comprising: 
a driving circuit [e.g., Fig. 3: 100; Fig. 4: T1] configured to provide a light-emitting current (e.g., see Paragraph 43) to a light-emitting element [e.g., Fig. 3: 400; Fig. 4: L1]; and 
a light-adjusting circuit [e.g., Fig. 3: 500; Fig. 4: T4] arranged between the driving circuit and the light-emitting element, and configured to adjust a value  (e.g., see Paragraph 47) of the light-emitting current  (e.g., see Paragraphs 42-111).

Regarding claim 2, Yue discloses the light-adjusting circuit comprises a control terminal [e.g., Fig. 4: T4 gate] electrically connected to a light-adjusting signal line [e.g., Fig. 4: P], and 
the light-adjusting signal line is configured to provide a light-adjusting voltage [e.g., Fig. 5: P] to the light-adjusting circuit; and 
wherein, during a light-adjusting stage [e.g., Fig. 5: t2, t21, t22], the light-adjusting circuit is configured to adjust the value of the light-emitting current based on the light-adjusting voltage received by the light-adjusting circuit (e.g., see Paragraphs 77-88).

Regarding claim 8, Yue discloses a first reset circuit [e.g., Fig. 3: 600; Fig. 4: T5] configured to reset the light-emitting element (e.g., see Paragraphs 62-68).

Regarding claim 18, this claim is rejected by the reasoning applied in rejecting claim 1; furthermore, Yue discloses a display panel [e.g., Fig. 9: 11], comprising at least one pixel driving circuit [e.g., Fig. 9: P, 10], wherein each pixel driving circuit of the at least one pixel driving circuit comprises the pixel driving circuit [e.g., Fig. 4: T1, T4, L1] (e.g., see Paragraphs 94-96).

Regarding claim 20, Yue discloses a display device, comprising the display panel.

Claim Rejections - 35 USC § 103
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Yue et al (US 2020/0211464 A1) in view of Zheng (US 2018/0286313 A1).

Regarding claim 3, Yue discloses the light-adjusting circuit comprises a field effect transistor [e.g., Fig. 4: T4; Paragraph 91], wherein the field effect transistor comprises 
a first electrode [e.g., Fig. 4: T4 source] electrically connected to an input terminal of the light-adjusting circuit, 
a second electrode [e.g., Fig. 4: T4 drain] electrically connected to an output terminal of the light-adjusting circuit, and 
a gate [e.g., Fig. 4: T4 gate] electrically connected to a control terminal of the light-adjusting circuit (e.g., see Paragraph 92).

Yue doesn’t appear to expressly disclose a junction field effect transistor, as instantly claimed. 
However, Zheng discloses the light-adjusting circuit comprises a junction field effect transistor [e.g., Fig. 2: T4, T5] (e.g., see Paragraph 51).
Yue and Zheng are analogous art because they are from the shared inventive field of light-emitting diode display devices.
Therefore it would have been obvious to one having ordinary skill in the art at the time of filing to use Zheng’s junction field effect transistor as Yue’s field effect transistor, so as to use a transistor having small size and low power consumption.
Moreover, it would have been obvious to one of ordinary skill in the art at the time of filing, because the substitution of Zheng’s junction field effect transistor in the place of Yue’s field effect transistor would have yielded predictable results to one of ordinary skill in the art at the time of the filing. See KSR International Co. v. Teleflex Inc., et al., Docket No. 04-1350 (U.S. 30 April 2007).

Regarding claim 6, Yue discloses during a normal light-emitting stage [e.g., Fig. 5: t2, t21, t22], the gate of the field effect transistor and the first electrode of the field effect transistor have a same potential (e.g., see Paragraph 83: Vgs of T4 varies between -2V and 7V, such that Vgs may equal 0 volts; wherein Vgs is the gate-source voltage (a difference between gate voltage and source voltage) of T4), and 
the normal light-emitting stage is one of light-emitting stages of the pixel driving circuit during which no light adjusting is performed (e.g., see Paragraph 77-88).

Claims 4, 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Yue et al (US 2020/0211464 A1) in view of Xuan et al (US 2021/0366364 A1).

Regarding claim 4, Yue doesn’t appear to expressly disclose a light-emitting control circuit, as instantly claimed.
However, Xuan discloses a light-emitting control circuit [e.g., Fig. 7: T2] configured to control the light-emitting current to be transmitted to the light-emitting element [e.g., Fig. 7: L], 
wherein the light-emitting control circuit is connected in series with the light-adjusting circuit [e.g., Fig. 7: T4], 
wherein an input terminal [e.g., Fig. 7: T2 source] of one of the light-emitting control circuit and the light-adjusting circuit is electrically connected to an output terminal [e.g., Fig. 7: Td drain] of the driving circuit [e.g., Fig. 7: Td], and 
an output terminal [e.g., Fig. 7: T4 drain] of another one of the light-emitting control circuit and the light-adjusting circuit is electrically connected to the light-emitting element (e.g., see Paragraph 140-180).

Yue and Xuan are analogous art because they are from the shared inventive field of light-emitting diode display devices.
Therefore it would have been obvious to one having ordinary skill in the art at the time of filing to combined Xuan’s light-emitting control circuit with Yue’s pixel driving circuit, so as to provide diversified values of the displayed gray scales.
Moreover, it would have been obvious to one of ordinary skill in the art at the time of filing because all the claimed elements were known in the prior art and one skilled in the art could have combined Xuan’s light-emitting control circuit with Yue’s pixel driving circuit as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the filing. See KSR International Co. v. Teleflex Inc., et al., Docket No. 04-1350 (U.S. 30 April 2007).

Regarding claim 5, Xuan discloses during a light-emitting stage [e.g., Fig. 9: t3], the light-emitting control circuit and the light-adjusting circuit are turned on (e.g., see Paragraphs 165, 168).

Regarding claim 7, Yue doesn’t appear to expressly disclose a power voltage writing circuit, as instantly claimed.
However, Xuan discloses a power voltage writing circuit [e.g., Fig. 7: T1], wherein 
the power voltage writing circuit is electrically connected to an input terminal [e.g., Fig. 7: T1 source] of the driving circuit, and 
configured to transmit a power voltage [e.g., Fig. 7: VL1] to the input terminal of the driving circuit (e.g., see Paragraphs 130, 165, 168).

Claims 9, 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yue et al (US 2020/0211464 A1) in view of Yang et al (US 2020/0312244 A1).

Regarding claim 9, Yue doesn’t appear to expressly disclose the first reset circuit comprises an output terminal electrically connected to an input terminal of the light-adjusting circuit, as instantly claimed.
However, Yang discloses the first reset circuit [e.g., Fig. 5: T3] comprises 
an output terminal [e.g., Fig. 5: T3 drain] electrically connected to an input terminal [e.g., Fig. 5: T1 source] of the light-adjusting circuit [e.g., Fig. 5: T1], and 
an output terminal [e.g., Fig. 5: T3 drain] electrically connected to a first electrode [e.g., Fig. 5: D1 anode] of the light-emitting element [e.g., Fig. 5: D1] (e.g., see Paragraphs 104-105).

Yue and Yang are analogous art because they are from the shared inventive field of light-emitting diode display devices.
Therefore it would have been obvious to one having ordinary skill in the art at the time of filing to combined Yang’s first reset circuit with Yue’s pixel driving circuit, so that mutual impacts between anterior and posterior frame data voltages may be reduced, and motion blur in high-frequency driving is improved.
Moreover, it would have been obvious to one of ordinary skill in the art at the time of filing because all the claimed elements were known in the prior art and one skilled in the art could have combined Yang’s first reset circuit with Yue’s pixel driving circuit as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the filing. See KSR International Co. v. Teleflex Inc., et al., Docket No. 04-1350 (U.S. 30 April 2007).

Regarding claim 10, Yang discloses when the first reset circuit is turned on, a control terminal [e.g., Fig. 5: T1 gate, SC] of the light-adjusting circuit and the output terminal [e.g., Fig. 5: T3 drain, Q1] of the first reset circuit have a same potential (e.g., see Paragraph 80: when the first transistor T1 is a P-type transistor, the voltage division control signal terminal SC may be connected to a common voltage line Vcom; Paragraph 119: the first transistor T1 and the third transistor T3 are turned on… In this case, the common voltage on the common voltage line Vcom may be written to the node Q1).

Regarding claim 19, Yue doesn’t appear to expressly disclose at least two of the at least two pixel driving circuits are arranged along the first direction and are electrically connected to a same light-adjusting signal line, as instantly claimed.
However, Yang discloses the light-adjusting signal line [e.g., Figs. 4, 10: SC] extends along a first direction [e.g., Fig. 10: vertical/column direction], 
the at least one pixel driving circuit [e.g., Fig. 5: 12, 13, 113] comprises at least two pixel driving circuits [e.g., Fig. 10: 100, pixel circuits], and 
at least two of the at least two pixel driving circuits [e.g., Fig. 10: two pixel circuits in a column] are arranged along the first direction and are electrically connected to a same light-adjusting signal line [e.g., Figs. 4, 10: SC for that column] (e.g., see Paragraphs 139-145).

Therefore it would have been obvious to one having ordinary skill in the art at the time of filing to combined Yang’s same/shared light-adjusting signal line arrangement with Yue’s pixel driving circuits, so as to provide excellent display performance.
Moreover, it would have been obvious to one of ordinary skill in the art at the time of filing because all the claimed elements were known in the prior art and one skilled in the art could have combined Yang’s same light-adjusting signal line arrangement with Yue’s pixel driving circuits as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the filing. See KSR International Co. v. Teleflex Inc., et al., Docket No. 04-1350 (U.S. 30 April 2007).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The documents listed on the attached 'Notice of References Cited' are cited to further evidence the state of the art pertaining to pixel driving circuits.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeff Piziali whose telephone number is (571)272-7678.  The examiner can normally be reached on Monday - Friday (7:30AM - 4PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin (Kumar) Patel can be reached on (571) 272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jeff Piziali/
Primary Examiner, Art Unit 2628
2 December 2022